 



Exhibit 10.1
Allegheny Technologies Incorporated
Key Executive Performance Plan
Effective as of January 1, 2004
And as amended February 24, 2005
and as further amended on February 22, 2006
and as further amended on February 21, 2007
and as further amended on February 21, 2008
Article I. Adoption and Purpose of the Key Executive Performance Plan
     1.01 Adoption. This Key Executive Performance Plan is adopted by the
Personnel and Compensation Committee of the Board of Directors as a part of the
Allegheny Technologies Incorporated executive compensation program effective
January 1, 2004. The KEPP Payments, if any, earned under this Plan are intended
as performance based compensation within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended, as incentive compensation determined
solely with reference to attainment in predetermined levels of Earnings and
Operational Goals within the relevant Performance Period.
     1.02 Purpose. The purposes of the KEPP are (i) to direct the focus of key
management employees to the achievement of goals deemed necessary for the
success of the Corporation, (ii) to assist the Corporation in retaining and
motivating selected key management employees of the Corporation and its
subsidiaries who will contribute to the success of the Corporation and (iii) to
reward key management employees for the overall success of the Corporation as
determined with reference to predetermined levels of Earnings of the Corporation
and attainment of Operational Goals. The KEPP is intended to act as an incentive
to participating key management employees to achieve long-term objectives that
will inure to the benefit of all stockholders of the Corporation measured in
terms of achievement of predetermined levels of Earnings of the Corporation and
attainment of Operational Goals.
     1.03 Plan Document. This KEPP plan document is intended as the plan
document as adopted by the Committee, which will govern all Performance Periods
of the KEPP beginning in or after 2004.
Article II. Definitions
     For purposes of this Plan, the capitalized terms set forth below shall have
the following meanings:
     2.01 Award means an opportunity to earn a KEPP Payment in a particular
Performance Period. Each Award shall be denominated in dollars that can be
earned upon attainment of predetermined Earnings thresholds (Level 1) and the
maximum amount that

 



--------------------------------------------------------------------------------



 



may be paid with respect to Operational Goals before the application of Negative
Discretion (Level 2).
     2.02 Award Agreement means a written agreement between the Corporation and
a Participant or a written acknowledgment from the Corporation specifically
setting forth the terms and conditions of a KEPP Award granted to a Participant
pursuant to Article VI of this Plan.
     2.03 Board means the Board of Directors of the Corporation.
     2.04 Cause means a determination by the Committee that a Participant has
engaged in conduct that is dishonest or illegal, involves moral turpitude or
jeopardizes the Corporation’s right to operate its business in the manner in
which it is now operated.
     2.05 Change in Control means any of the events set forth below:
          (a) The acquisition in one or more transactions, other than from the
Corporation, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of a
number of Corporation Voting Securities in excess of 25% of the Corporation
Voting Securities unless such acquisition has been approved by the Board; or
          (b) Any election has occurred of persons to the Board that causes
two-thirds of the Board to consist of persons other than (i) persons who were
members of the Board on January 1, 2001 and (ii) persons who were nominated for
election as members of the Board at a time when two-thirds of the Board
consisted of persons who were members of the Board on January 1, 2001; provided,
however, that any person nominated for election by the Board at a time when at
least two-thirds of the members of the Board were persons described in clauses
(i) and/or (ii) or by persons who were themselves nominated by such Board shall,
for this purpose, be deemed to have been nominated by a Board composed of
persons described in clause (i); or
          (c) Approval by the stockholders of the Corporation of a
reorganization, merger or consolidation, unless, following such reorganization,
merger or consolidation, all or substantially all of the individuals and
entities who were the respective beneficial owners of the Outstanding Stock and
Corporation Voting Securities immediately prior to such reorganization, merger
or consolidation, following such reorganization, merger or consolidation
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors or trustees, as the case may be, of the entity resulting from such
reorganization, merger or consolidation in substantially the same proportion as
their ownership of the Outstanding Stock and Corporation Voting Securities
immediately prior to such reorganization, merger or consolidation, as the case
may be; or

-2-



--------------------------------------------------------------------------------



 



          (d) Approval by the stockholders of the Corporation of (i) a complete
liquidation or dissolution of the Corporation or (ii) a sale or other
disposition of all or substantially all the assets of the Corporation.
     2.06 Committee means the Personnel and Compensation Committee of the Board.
     2.07 Corporation means Allegheny Technologies Incorporated, a Delaware
corporation, and its successors.
     2.08 Corporation Voting Securities means the combined voting power of all
outstanding voting securities of the Corporation entitled to vote generally in
the election of the Board.
     2.09 Date of Award means the date as of which an Award is granted in
accordance with Article VI of this Plan.
     2.10 Disability means any physical or mental injury or disease of a
permanent nature which renders a Participant incapable of meeting the
requirements of the employment performed by such Participant immediately prior
to the commencement of such disability. The determination of whether a
Participant is disabled shall be made by the Committee in its sole and absolute
discretion. Notwithstanding the foregoing, if a Participant’s employment by the
Corporation or an applicable subsidiary terminates by reason of a disability, as
defined in an Employment Agreement between such Participant and the Corporation
or an applicable subsidiary, such Participant shall be deemed to be disabled for
purposes of the KEPP.
     2.11 Earnings means the earnings of the Corporation determined in
accordance with generally accepted accounting principles, provided, however, for
the 2005 through 2007, the 2006 through 2008, the 2007 through 2009 , and the
2008 through 2010 Performance Periods, Earnings shall be expressed in terms of
income before taxes.
     2.12 Effective Date means January 1, 2004.
     2.13 Exchange Act means the Securities Exchange Act of 1934, as amended.
     2.14 KEPP Payment means the amount actually earned by a Participant in a
particular Performance Period. Each KEPP Payment shall be the sum of the amounts
earned by a Participant during a Performance Period as Level I and Level 2
achievement or, for the 2006-2008, 2007-2009 and 2008-2010 Performance Period,
the amount under the Participant Retention Achievement Bank under Section 8.04.
     2.15 Level 1 means that portion of an Award that may be earned based on
attainment of Earnings.
     2.16 Level 2 means that portion of an Award that may be earned, after
application of Negative Discretion by the Committee, based on attainment of
Operational Goals. The

-3-



--------------------------------------------------------------------------------



 



Level 2 portion of any Award shall be denominated in the maximum amount that may
be earned with respect to Operational Goals prior to the application of Negative
Discretion.
     2.17 Negative Discretion means the power of the Committee to be exercised
solely in the Committee’s discretion to reduce the Level 2 portion of any Award.
It is anticipated that the Committee will review with the Chief Executive
Officer of the Corporation the relative attainment of Operational Goals during a
particular Performance Period before the Committee exercises its Negative
Discretion.
     2.18 Operational Goals means the goals set by the Committee at the
commencement of a Performance Period to be attained by the Participants during
the course of a particular Performance Period. Operational Goals will be set
forth in terms of operating objectives and/or criteria, which may or may not be
earnings measures that, in the judgment of the Committee after consultation with
the Chief Executive Officer of the Corporation, will enhance the success of the
Corporation during and beyond a particular Performance Period.
.
     2.19 Participant means any key management employee selected by the
Committee, pursuant to Section 5.01 of this Plan, as eligible to participate
under the KEPP for any one or more Performance Period.
     2.20 Performance Period means a period of more than one fiscal year of the
Corporation over which the attainment of Earnings and Operational Goals shall be
measured.
     2.21 Plan or KEPP means the Key Executive Performance Plan as set forth in
this plan document or as the same may be amended from time to time.
     2.22 Retirement means, a termination of employment with the Corporation and
each subsidiary of the Corporation at or after (i) attaining age 55 and
(ii) completing five years of employment with the Corporation and/or any
subsidiary of the Corporation.
     2.23 Withholding Obligations means the amount of federal, state and local
income and payroll taxes the Corporation determines in good faith must be
withheld with respect to a KEPP Payment. Withholding Obligations may be settled
by the Participant, as permitted by the Committee in its discretion, in cash,
previously owned shares of common stock of the Corporation or any combination of
the foregoing.
Article III. Administration
     In addition to any power reserved to the Committee under the governing
documents of the Corporation, the KEPP shall be administered by the Committee,
which shall have exclusive and final authority and discretion in each
determination, interpretation or other action affecting the KEPP and its
Participants. The Committee shall have the sole and absolute authority and
discretion to interpret the KEPP, to amend or modify this Plan for the KEPP, to
select, in accordance with Section 5.01 of this Plan, the persons who will be
Participants hereunder, to set all Earnings thresholds and Operational Goals, to
determine all performance criteria, levels of Awards and KEPP Payments payable,
to determine, after

-4-



--------------------------------------------------------------------------------



 



review of the Corporation’s financial reports, the degree to which any threshold
of Earnings has been achieved for a Performance Period with respect to the Level
1 portion of any Award, to review the attainment of Operational Goals and
exercise Negative Discretion with respect to the Level 2 portion of any Award,
to impose such conditions and restrictions as it determines appropriate and to
take such other actions and make such other determinations in connection with
the KEPP as it may deem necessary or advisable.
Article IV. Overview of KEPP
     4.01 Cash Bonus Plan. KEPP is designed to pay cash bonuses to participating
key executives after the end of a Performance Period based on the level (i) of
achievement of predetermined Earnings thresholds and (ii) attainment of
Operational Goals (to which the Committee may exercise Negative Discretion).
     4.02 Levels of Awards. KEPP Awards are granted with two levels. The first
level, Level 1, is a cash bonus payment based on achievement of Earnings that
the Committee has no discretion to reduce. KEPP Payments earned under Level 1
will be earned solely with reference to Earnings attained during the Performance
Period. The second level, Level 2 is a cash bonus payment based on level of
attainment of Operational Goals that the Committee has the Negative Discretion
to reduce. The Committee’s judgment in exercising its Negative Discretion to
arrive at a KEPP Payment under Level 2 is expected to be guided by the degree to
which the Corporation generally or the participating key executives in
particular have attained predetermined Operational Goals. The Committee is
expected to review the level of attainment of Operational Goals with the Chief
Executive Officer of the Corporation before exercising any Negative Discretion.
For the 2006-2008, the 2007-2009 and 2008-2010 Performance Period, the Committee
has established the Participant Retention Achievement Bank under Section 8.04.
     4.03 Participating Key Executives. It is intended that the number of
participating key executives shall be limited to those key executives with the
most direct influence on the attainment of Earnings and operational goals.
Article V. Participation
     5.01 Designation of Participants. Participants in the KEPP shall be such
key management employees of the Corporation or of its subsidiaries as the
Committee, in its sole discretion, may designate as eligible to participate in
the KEPP for any one or more Performance Periods. No later than 90 days after
the commencement of each Performance Period during the term of the KEPP, the
Committee shall designate the Participants who are eligible to participate in
the KEPP during such Performance Period. The Committee’s designation of a
Participant with respect to any Performance Period shall not require the
Committee to designate such person as a Participant with respect to any other
Performance Period. The Committee shall consider such factors as it deems
pertinent in selecting Participants. The Committee shall promptly provide to
each person selected as a Participant written notice of such selection.

-5-



--------------------------------------------------------------------------------



 



Article VI. Grants under the KEPP
     6.01 Annual Determination Regarding Performance Period. No later than the
60th day of each calendar year, the Committee shall determine whether to
establish a Performance Period, provided, however, for a Performance Period
established in calendar year 2004, the Committee may make a determination under
this Section 6.01 at any time prior to the 90th day of calendar year 2004.
     6.02 Determination of Grants, Awards (both Level 1 and Level 2) and
Performance Criteria. For each Performance Period, the Committee shall take the
following actions no later than the 90th day of the first calendar year of that
Performance Period:
     (a) Identify Participants for that Performance Period.
     (b) Establish the level of Level 1 and Level 2 opportunities for each
Participant.
     (c) Set the Earnings target(s).
     (d) Set the Operational Goals and relative weightings after discussing such
goals and weighting with the Chief Executive Officer in order to bring the
Operational Goals as closely as possible in line with the Corporation’s business
plans.
     6.03 Termination of Employment. If a Participant terminates employment with
the Corporation and each subsidiary of the Corporation during a then uncompleted
Performance Period for reasons other than death, Disability or Retirement, any
KEPP Award for any then uncompleted Performance Period shall be forfeited
automatically. If a Participant terminates employment with the Corporation and
each subsidiary of the Corporation for reasons of death, Disability or
Retirement during a then uncompleted Performance Period, the Participant shall
be entitled to receive a pro rata KEPP Payment for each then uncompleted
Performance Period determined:
     (a) when the KEPP Payments for all other Participants in such Performance
Period(s) are determined; and
     (b) based on the actual level of achievement of Earnings for that
Performance Period and the attainment of Operational Goals, after the
application of Negative Discretion.
Article VII. Determination of Achievement of Earnings and Operational Goals
     7.01 Determination of Earnings and Operational Goals. As promptly as
administratively feasible but in no event later than the March 1st of the
calendar year following last calendar year of each Performance Period, the
Committee shall determine

-6-



--------------------------------------------------------------------------------



 



Earnings of the Corporation and the attainment of Operational Goals and the
degree, if any, to which the Committee will exercise Negative Discretion.
     7.02 Determination of KEPP Payments. KEPP Payments for a particular
Performance Period for a particular Participant shall be the result of adding
(i) the amount earned by a particular Participant under Level 1 based on the
Corporation’s actual Earnings during the Performance Period and (ii) the amount
earned by a particular Participant under Level 2 based on attainment of
Operational Goals and after the application, if any, by the Committee of
Negative Discretion or, for the 2006-2008, for the 2007-2009 and for the
2008-2010 Performance Period, the Participant Retention Achievement Bank amount
determined under Section 8.04.
Article VIII. Miscellaneous
     8.01 Change in Control. In the event of a Change in Control, KEPP Payments
shall be determined for all then uncompleted Performance Periods as of the date
of the Change in Control at the highest level Earnings for each such uncompleted
Performance Period and KEPP Payments shall be delivered to the Participant as
soon after the Change in Control as is administratively feasible.
     8.02 Non-Uniform Determinations. The actions and determinations of the
Committee need not be uniform and may be taken or made by the Committee
selectively among employees or Participants, whether or not similarly situated.
     8.03 Amendment and Termination of the Plan. The Committee shall have
complete power and authority to amend or terminate this Plan at any time it is
deemed necessary or appropriate. No termination or amendment of the Plan may,
without the consent of the Participant to whom any award shall theretofore have
been granted under the KEPP, adversely affect the right of such individual under
such award; provided, however, that the Committee may, in its sole discretion,
make such provision in the Award Agreement for amendments which, in its sole
discretion, it deems appropriate.
     8.04 Participant Retention Achievement Bank. In order to retain
participants designated as eligible to participate in KEPP for the 2006-2008,
the 2007-2009 and the 2008-2010 Performance Period (“Banking Performance
Period(s)”), for those Performance Periods, KEPP Payments will be made under
this Participant Retention Achievement Bank provision if greater than the KEPP
Payment otherwise due under the KEPP for the relevant Banking Performance
Periods. The aggregate amount in the Participant Retention Achievement Bank
shall be equal to the sum of the three amounts (none less than 0) determined as
of the close of each year in the relevant Banking Performance Period by taking
the amount of Earnings for that year multiplied by three and determining the
Level 1 amount due for that level of achievement for the entire three year,
relevant Banking Performance Period(s) and then dividing the KEPP Payment due
under the foregoing clause by three. The resulting amount will be one of the
three amounts added together (one for each year in the relevant Banking
Performance Period) to comprise the aggregate Participant Retention Achievement
Bank. The amount of the KEPP Payment due to any

-7-



--------------------------------------------------------------------------------



 



individual Participant for the relevant Banking Performance Period will be equal
to the amount determined by multiplying the Participant Retention Achievement
Bank by a fraction, the numerator of which is the Level 1 KEPP Payment due to
that Participant if actual performance for the relevant Banking Performance
Period was at the 1X Threshold Reference and the denominator of which is the sum
of all payments due at Level 1 for 1X achievement for all Participants for the
relevant Banking Performance Period.

-8-